UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2


Loren L. Speziale
GROSS MCGINLEY, LLP
Attorney for Santander Bank, N.A.
33 South 7th Street, PO Box 4060
Allentown, PA 18105-4060
610-820-5450

In Re:
                                                     Case No.:
                                                                       18-30683-SLM
HERBERT K. WOMACK                                    Chapter:
                                                                       13
                                                     Hearing Date:
                                                     Judge:
                                                                       Honorable Stacey L. Meisel, U.S.B.J.

 NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE 9010(b) AND REQUEST
       FOR NOTICE PURSUANT TO BANKRUPTCY RULE 2002(a) & (b)

TO THE CLERK OF THE COURT:

         Please be advised that Loren L. Speziale, Esquire of the law firm of Gross, McGinley,
LLP, 33 South 7th Street, PO Box 4060, Allentown, Pennsylvania 18105-4060, hereby enters her
appearance on behalf of the Creditor, Santander Bank, N.A., and requests copies of all notices,
pleadings and other papers however designated pursuant to Bankruptcy Rule 2002(a) and (b).




                                                   Respectfully submitted,
                                                   GROSS McGINLEY, LLP


                                                   By: /s/ Loren L. Speziale________
                                                   LOREN L. SPEZIALE, ESQUIRE
                                                   Attorney for Santander Bank, N.A.
                                                   33 South 7th Street, PO Box 4060
                                                   Allentown, PA 18105-4060
                                                   Phone: (610) 820-5450
                                                   Fax:    (610) 820-6006
Date: November 14, 2018                            E-Mail: lspeziale@grossmcginley.com
